Citation Nr: 0703186	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In January 2006, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  By a January 1991 decision, the RO denied the veteran's 
claim of service connection for PTSD; the veteran was 
notified of the denial in February 1991, but did not initiate 
an appeal.  

2.  Evidence received since the January 1991 decision does 
not, by itself or considered with previous evidence of 
record, raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 1991 RO decision, which denied the veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Establishing service 
connection for PTSD requires that there be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006). 

In January 1991 decision, the RO denied the veteran's claim 
of service connection for PTSD.  That decision noted that the 
evidence did not show a diagnosis of PTSD and that there was 
no showing of a stressor during active military service.  The 
veteran did not appeal the decision and it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  Thereafter, in October 2001, the veteran sought to 
reopen his claim of service connection for PTSD.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105 (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the January 1991 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The Board notes that 38 C.F.R. § 3.156 was revised, effective 
October 6, 2006.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  
Given the date of claim culminating in the instant appeal--
October 2001--the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to October 6, 2006; that version 
appears in the 2006 edition of Title 38 of the Code of 
Federal Regulations.  (It should be noted that the provision 
in § 3.156(a) by which new and material evidence is defined 
remained unchanged.)

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a), by a notice letter in March 
2006.  The notice letter provided the regulatory language of 
"new and material" evidence.  The Board finds that the 
veteran was duly notified as to the necessary requirements 
for reopening his claim.  He was also told of the evidence 
and information necessary to establish the underlying claim 
for entitlement to service connection and the evidence and 
information necessary to substantiate the element of service 
connection that was the basis for the denial in the January 
1991 decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Moreover, the March 2006 notice letter provided the veteran 
with the criteria for assigning a disability rating and an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records 
(SMRs) have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Marion, Indiana.  Additionally, in October 2002, 
the veteran was provided a VA examination in relation to his 
claim, the report of which is of record.  Furthermore, the 
veteran was afforded a hearing before the RO in November 
2004, the transcript of which is also of record.

In its January 1991 decision, the RO found that the veteran 
did not have a diagnosis of the claimed disability.  In this 
regard, the RO considered the veteran's SMRs and his 
application for service connection.  The RO found no 
diagnosis of PTSD and no in-service stressor.

Relevant evidence added to the record since the RO's January 
1991 decision includes:  statements and hearing testimony 
from the veteran and his representative regarding his 
contentions, including as to in-service stressors; treatment 
records, dated from 1999 to 2006, from the Marion VAMC; 
September 1996 private treatment records from St. John's 
Health System; internet research regarding unit history; unit 
history from the National Archives and Records 
Administration; an October 2002 VA psychiatric examination; 
and a November 2004 statement from the veteran's brother.

After a review of the evidence mentioned above, the Board 
finds that new and material evidence has not been presented 
or secured and the claim of service connection for PTSD may 
not be reopened.  The evidence is new in the sense that it 
was not previously before agency decision makers.  However, 
none of this evidence is material for purposes of reopening 
the service connection claim.  Essentially, the new evidence 
fails to show that the veteran is currently diagnosed, or for 
that matter, has ever been diagnosed with PTSD.

The medical records from the St. John's Health System 
indicate treatment for substance abuse and do not provide a 
diagnosis of a mental disorder.  VA treatment records from 
2000 and 2001 reflect regular treatment for substance abuse.  
Psychiatric consultations provided a consistent diagnosis of 
schizo-affective disorder.  The evidence from that time 
period fails to indicate a diagnosis of PTSD.  In October 
2002, the veteran was afforded a VA psychiatric examination.  
After examining the veteran and reviewing the claims file, 
the examiner provided a diagnosis of schizo-affective 
disorder and alcohol dependence, currently in remission.  The 
examiner opined that, while the veteran demonstrated some 
symptomatology related to PTSD, he did not meet the criteria 
for a diagnosis of PTSD.  The most recent VA treatment 
records continue to reflect a diagnosis of schizo-affective 
disorder, as evidenced by an August 2005 mental health clinic 
note.  Consequently, the medical evidence associated with the 
file subsequent to the January 1991 decision is not material 
because it fails to show a diagnosis of PTSD.

Regarding the new evidence relating to the veteran's 
contention of experiencing stressful events while on active 
military duty, he provided detailed accounts of such events 
with supporting evidence.  Whether any of the claimed in-
service stressors are supported by credible evidence is 
immaterial, because without a diagnosis of PTSD, the service 
connection claim cannot be substantiated.  38 C.F.R. 
§ 3.304(f).

In sum, the evidence received since the January 1991 RO 
decision is not material.  As noted in 38 C.F.R. § 3.156(a), 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence submitted by and obtained 
for the veteran does not contain a diagnosis of PTSD.  Thus, 
none of the evidence raises a reasonable possibility of 
substantiating the veteran's claim of service connection.  

The Board has also considered the assertions and testimony of 
the veteran, his former representative, and his brother, 
which were made in support of his claim, but emphasizes that 
they are not shown to be other than laypersons without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, they are not competent 
to provide probative evidence on a medical matter-to include 
the diagnosis and etiology of a specific disability.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Therefore, where, as here, resolution of an issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if such statements were new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for 
PTSD have not been met, and the appeal must be denied.  (As 
new and material evidence to reopen the finally disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).)


ORDER

The application to reopen a claim of service connection for 
PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


